Per Curiam: Claimant herein is a professor of education in the Northern Illinois State Teachers’ College at DeKalb, Illinois. During the fiscal year July 1, 1938 to June 30, 1939, she taught classes in Extension under.the direction of the College, at Arlington Heights, and in Geneva. At that time she owned and operated a 1938 Studebaker coupe, wliich she drove to and from her class work. In addition to her pay as a teacher, she was allowed compensation in accordance with the “Revised Instruction to Travelers of the State of Illinois, effective June 1,'1933” but for some reason her expense statement for her trips for the following dates: December 5, 12, and 19, 1938, and January 2, 9, 16, and 23, 1939 to Arlington Heights, Illinois and for December 1, 8, and 15, 1938 and January 5, 12, and 19, 1939 to Geneva, Illinois was not approved and vouchered for payment. Claimant seeks an award for the total sum of $63.95. In addition to her sworn statement of claim the record contains a report by John J. Hallihan, Director of the Department of Registration & Education, which confirms claimant’s statement and approves payment thereof; also a statement by E. C. 0. Beatty, Director of Extension of the College at DeKalb, approving the account. Dr. Messenger legally incurred the expenses as stated, in the course of the performance by her of her duties as an employee of respondent, and has not been paid for same. No opposition is made to the payment of the claim and the latter seems to be within the rule that where the facts are undisputed that the State has received services or supplies lawfully contracted for by it, and payment not having been made before the lapse of the appropriation out of which it could have been paid, an award is proper. (“The Kerber Packing Company, a Corporation, vs. State, 9 C. C. R. 109.”) The claim is hereby allowed and an award made in the sum of $63.95, in favor of claimant, Helen R. Messenger.